991 So. 2d 1029 (2008)
Frances L. OWENS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5757.
District Court of Appeal of Florida, First District.
October 8, 2008.
Nancy A. Daniels, Public Defender, and Terry Carley, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Russell v. State, 858 So. 2d 356 (Fla. 1st DCA 2003); Currington *1030 v. State, 711 So. 2d 218 (Fla. 5th DCA 1998).
ALLEN, DAVIS, and BENTON, JJ., concur.